Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responding to application papers dated 5/18/2020. 
Claims 1-15 are pending in the application.  
Claim Objections
The objection has been withdrawn due to the correction to the claim number changes made.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Generally, the specification describes what the invention does, however, there are no detailed descriptions of “how” generating a set of code features, generating code review comments, determining a loss and modifying the neural network based on the loss, acquiring code artifact, determining code features, generate the code reviews and modification of the neural network and storing the output are performed in a particular manner, other than using the known features.  No detailed implementations or descriptions of the claimed features of claims 1-15 are provided.   The specification states that these steps using known machine learning techniques are performed as known in the art (see at least [0020], [0022],[0023]; [0029] etc.), and the particular manner(s) of generation of code review comments is not described.  Therefore, as mere known techniques are used to generate the code reviews and modification of the neural network, the claimed steps were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Goodsitt et al. (US 20210011714, “Goodsitt”) in view of Zhang et al. (US 20210208855, “Zhang”).
1. A system comprising: 
a storage device storing a plurality of sets of training data and a plurality of sets of ground truth data corresponding to respective ones of the plurality of sets of training data; and a processor to execute processor-executable process steps stored on the storage device to cause the system to (Goodsitt, see at least [0023] The neural network can be trained on previous sections of code where feedback has been provided. Training can be specific to the coding group working on the particular code (e.g., it can analyze feedback from the current code being generated where manual feedback has been provided) … a repository can be setup (e.g., an open source repository) for a particular coding language that can be used to train the exemplary system, method, and computer-accessible medium; [0025] another coder can check out the particular portion and manually provide feedback. This manual feedback can be used to retrain, or update, Code Analyzer 120;  [0029] RNNs can be similar to a network of neuron-like nodes organized into successive "layers," … Each connection (e.g., synapse) can have a modifiable real-valued weight; [0030] For supervised learning in discrete time settings, sequences of real-valued input vectors can arrive at the input nodes, one vector at a time. At any given time step, each non-input unit can compute its current activation (e.g., result) as a nonlinear function of the weighted sum of the activations of all units that connect to it; Note that the weight is adjusted by the training based on ground truth data as is known in the pertinent art).
 .
  acquire a plurality of code artifacts and one or more code review comments associated with each code artifact ([0025] Coders 1 and 2, can check out their respective code portions from Code Repository 105. After, each coder works on their respective section, or during the coding, Code Analyzer 120 can analyze the work performed on the section of code to automatically provide feedback to the coder; [0005] providing feedback on a section(s) of computer code, can include receiving the section(s) of computer code, analyzing a portion(s) of the section(s), and providing the feedback on the analyzed portion using a machine learning procedure;  [0008] receiving the section(s) of computer code from a user(s), analyzing the section(s) by comparing the section(s) with a previous section of a further computer code to determine if the section(s) will be rejected or accepted; [0019] generate a feedback file based on each code analysis. The feedback file can include bookmarks to particular sections of code, and can provide the feedback for that particular section. A history can be maintained such that a coder can see that a negative feedback was generated, that the code was changed, and then that a positive feedback was generated. Or vice versa;  [0023] The neural network can be trained on previous sections of code where feedback has been provided). 
   generate a set of code features based on each of the plurality of code artifacts; input each set of code features to a neural network to generate code review comments respectively associated with each of the plurality of code artifacts ([0008] providing feedback on a section(s) of computer code can include receiving the section(s) of computer code from a user(s), analyzing the section(s) by comparing the section(s) with a previous section of a further computer code to determine if the section(s) will be rejected or accepted, and determining the feedback for the analyzed section(s) by applying a recurrent neural network to the analyzed section(s); [0023] In order to provide feedback to the coder, the exemplary system, method, and computer-accessible medium can utilize a neural network, or any machine learning procedure, to analyze the code. Analysis can be based on semantics related to the coding language. The neural network can be trained on previous sections of code where feedback has been provided; [0025] Coders 1 and 2, can check out their respective code portions from Code Repository 105. After, each coder works on their respective section, or during the coding, Code Analyzer 120 can analyze the work performed on the section of code to automatically provide feedback to the code; Note that the code features are inputted to the neural network for feedback generation).
comparing each generated code review comment respectively associated with one of plurality of code artifacts with the one or more review comments associated with the one of plurality of code artifacts ([0008] providing feedback on a section(s) of computer code can include receiving the section(s) of computer code from a user(s), analyzing the section(s) by comparing the section(s) with a previous section of a further computer code to determine if the section(s) will be rejected or accepted, and determining the feedback for the analyzed section(s) by applying a recurrent neural network to the analyzed section(s); [0023] In order to provide feedback to the coder … The neural network can be trained on previous sections of code where feedback has been provided. Training can be specific to the coding group working on the particular code (e.g., it can analyze feedback from the current code being generated where manual feedback has been provided … to ensure that the feedback is sufficiently similar to manually-provided feedback; [0026]).
Goodsitt does not explicitly teach determining a loss and modify the neural network based on the loss.  Zhang teaches determining a loss and modify the neural network based on the loss ([0025], the training controller 210 determines the derivative error through a loss function 218;   [0035] In the example, training controller 210 trains the deep neural networks of issue vector model 230 using one or more types of optimization algorithms, which apply a loss function to estimate the loss of issue vector model 230 so that weights can be updated to reduce the loss during a next evaluation during training; [0036] In the example, training controller 210 trains code embedding network 214 and issue embedding network 216 of issue vector model 230 using by loss function 218 to minimize the loss … loss function 218 penalizes low distances when the code is not resolving the issue and high distances when the code is resolving the issue;   [0045] loss function 218 trains issue vector model 230 by adjusting the weights in code embedding network 214 and issue embedding network 216 to minimize the loss distance between pairs of code and issues produced by issue vector model 230). 
 It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have combined Zhang’s loss function with Goodsitt’s code review and feedback system to modify Goodsitt’ system to determine the loss to refine the neural model as taught by Zhang, with a reasonable expectation of success, since they are analogous art because they are from the same field of endeavor related to machine training and code development.  Combining Zhang’s functionality with that of Goodsitt results in a system that determines loss/error in the neural prediction. The modification would be obvious because one having ordinary skill in the art would be motivated to make this combination to further refine the neural model for an improved model and training set to minimize the loss and ensure better prediction by the model ([0025], the training controller 210 determines the derivative error through a loss function 218;   [0035] In the example, training controller 210 trains the deep neural networks of issue vector model 230 using one or more types of optimization algorithms, which apply a loss function to estimate the loss of issue vector model 230 so that weights can be updated to reduce the loss during a next evaluation during training; [0036] In the example, training controller 210 trains code embedding network 214 and issue embedding network 216 of issue vector model 230 using by loss function 218 to minimize the loss … loss function 218 penalizes low distances when the code is not resolving the issue and high distances when the code is resolving the issue;   [0045] loss function 218 trains issue vector model 230 by adjusting the weights in code embedding network 214 and issue embedding network 216 to minimize the loss distance between pairs of code and issues produced by issue vector model 230). 

2. A system according to Claim 1, wherein the neural network is a classifier ([0028] A RNN is a class of artificial neural network where connections between nodes form a directed graph along a sequence. This facilitates the determination of temporal dynamic behavior for a time sequence. Unlike feedforward neural networks, RNNs can use their internal state (e.g., memory) to process sequences of inputs … can be part of long short-term memory networks ("LSTMs") and gated recurrent units;[0030]; note that the RNN is a classifier).  
3. A system according to Claim 1, wherein acquisition of the plurality of code artifacts and one or more code review comments associated with each code artifact comprises: performance of a manual review and a static check on each of the plurality of code artifacts to generate the one or more code review comments associated with each code artifact (Goodsitt, see at least  [0005] receiving the section(s) of computer code, analyzing a portion(s) of the section(s), and providing the feedback on the analyzed portion using a machine learning procedure; [0017]; [0023] (e.g., it can analyze feedback from the current code being generated where manual feedback has been provided). Additionally, other pieces of software that have been generated by the same coding group, or within the same organization, can be used to ensure that the feedback is sufficiently similar to manually-provided feedback. Further, manual feedback from other organizations can be used. For example a repository can be setup (e.g., an open source repository) for a particular coding language that can be used to train the exemplary system, method, and computer-accessible medium).
 	4. A system according to Claim 1, the processor to execute processor-executable process steps stored on the storage device to cause the system to output trained kernels of the neural network to a second system, wherein the second system is to: acquire a code artifact; determine code features based on the code artifact ([0025] Coders 1 and 2, can check out their respective code portions from Code Repository 105. After, each coder works on their respective section, or during the coding, Code Analyzer 120 can analyze the work performed on the section of code to automatically provide feedback to the coder; [0005] providing feedback on a section(s) of computer code, can include receiving the section(s) of computer code, analyzing a portion(s) of the section(s), and providing the feedback on the analyzed portion using a machine learning procedure;  [0008] receiving the section(s) of computer code from a user(s), analyzing the section(s) by comparing the section(s) with a previous section of a further computer code to determine if the section(s) will be rejected or accepted; [0019] generate a feedback file based on each code analysis. The feedback file can include bookmarks to particular sections of code, and can provide the feedback for that particular section. A history can be maintained such that a coder can see that a negative feedback was generated, that the code was changed, and then that a positive feedback was generated. Or vice versa;  [0023] The neural network can be trained on previous sections of code where feedback has been provided; Note that the feedback system is not limited to a single usage, a plurality of users can use the system for automatic feedback). 
 input the code features to a second neural network comprising the trained kernels; ([0008] providing feedback on a section(s) of computer code can include receiving the section(s) of computer code from a user(s), analyzing the section(s) by comparing the section(s) with a previous section of a further computer code to determine if the section(s) will be rejected or accepted, and determining the feedback for the analyzed section(s) by applying a recurrent neural network to the analyzed section(s); [0023] In order to provide feedback to the coder, the exemplary system, method, and computer-accessible medium can utilize a neural network, or any machine learning procedure, to analyze the code. Analysis can be based on semantics related to the coding language. The neural network can be trained on previous sections of code where feedback has been provided; [0025] Coders 1 and 2, can check out their respective code portions from Code Repository 105. After, each coder works on their respective section, or during the coding, Code Analyzer 120 can analyze the work performed on the section of code to automatically provide feedback to the code; Note that the code features are inputted to the neural network for feedback generation),  
receive one or more code review comments output from the second neural network based on the code artifact ([0008] providing feedback on a section(s) of computer code can include receiving the section(s) of computer code from a user(s), analyzing the section(s) by comparing the section(s) with a previous section of a further computer code to determine if the section(s) will be rejected or accepted, and determining the feedback for the analyzed section(s) by applying a recurrent neural network to the analyzed section(s); [0023] In order to provide feedback to the coder … The neural network can be trained on previous sections of code where feedback has been provided. Training can be specific to the coding group working on the particular code (e.g., it can analyze feedback from the current code being generated where manual feedback has been provided … to ensure that the feedback is sufficiently similar to manually-provided feedback; [0026]).
 and store the output one or more code review comments (Goodsitt, see at least [0023] The neural network can be trained on previous sections of code where feedback has been provided. Training can be specific to the coding group working on the particular code (e.g., it can analyze feedback from the current code being generated where manual feedback has been provided) … a repository can be setup (e.g., an open source repository) for a particular coding language that can be used to train the exemplary system, method, and computer-accessible medium; [0025] another coder can check out the particular portion and manually provide feedback. This manual feedback can be used to retrain, or update, Code Analyzer 120)).

5. A system according to Claim 4, wherein the code artifact is acquired from a developer, and wherein the stored one or more code review comments are transmitted to the developer (Goodsitt, see at least, [0016] automatically analyze code to provide feedback to the initial coder. For example, a coder can generate (e.g., write a section of code). After the coder generates the code, the exemplary system, method, and computer-accessible medium can analyze the code generated by the coder to provide feedback to the coder; [0017] [0018]; [0020]). 
   6. A system according to Claim 4, wherein performance of a manual review and a static check on the code artifact is based on the stored one or more code review comments (Goodsitt, see at least [0005] receiving the section(s) of computer code, analyzing a portion(s) of the section(s), and providing the feedback on the analyzed portion using a machine learning procedure; [0016] automatically analyze code to provide feedback to the initial coder. For example, a coder can generate (e.g., write a section of code). After the coder generates the code, the exemplary system, method, and computer-accessible medium can analyze the code generated by the coder to provide feedback to the coder; [0017]; [0024] After the feedback is generated by the exemplary neural network, it can be manually reviewed by other coders. … as coders provide manual checking of the automatic feedback, the exemplary neural network can learn based on this manual checking to further increase the accuracy of the exemplary system, method, and computer-accessible medium. [0025]).

  
Per claims 7-9, they are the method versions of claims 4-6, respectively, and are rejected for the same reasons set forth in connection with the rejection of claims 4-6 above. 
Per claims 10-15, they are the medium versions of claims 1-6, respectively, and are rejected for the same reasons set forth in connection with the rejection of claims 1-6 above. 
Examiner’s Note
 	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Response to Arguments
Applicant's arguments filed on 3/17/2022 have been fully considered but they are not persuasive. 
The applicant states that the language of the present claims is echoed in the as-filed application in a manner which clearly indicates that the inventors had possession of the claimed invention at the time of filing. 
In response, the paragraphs provided merely describe what the inventive features do using the known machine learning and conventional code review generation techniques, however, how such features are implemented are not described.  That is, there is no sufficient detail of the claimed features of claims 1-15 are provided.   The specification states that these steps using known machine learning techniques are performed as known in the art (see at least [0020], [0022],[0023]; [0029] etc.), and the particular manner(s) of generation of code review comments is not described.  Therefore, as mere known techniques are used to generate the code reviews and modification of the neural network, the claimed steps were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
 	The applicant states that Goodsitt can at most be seen to describe training of a neural network based on previous sections of code and associated feedback. Nowhere is Goodsitt seen to disclose or to suggest generation of code features based on code artifacts. Accordingly, Goodsitt is not seen to disclose or to suggest generation of a set of code features based on each of a plurality of code artifacts, input of each set of code features to a neural network to generate code review comments respectively associated with each of the plurality of code artifacts, and determination of a loss by comparing each generated code review comment respectively associated with one of plurality of code artifacts with the one or more review comments associated with the one of plurality of code artifacts.  Zhang has been cited for its alleged disclosure of determining a loss and modifying a neural network based on the loss. Zhang is not seen to remedy the above-described deficiencies in Goodsitt. Nowhere is Goodsitt seen to disclose or to suggest generation of code features based on code artifacts, nor inputting of such code features to a neural network. Accordingly, Goodsitt cannot be seen, alone or in combination with Zhang, to disclose or to suggest acquisition of a code artifact, determination of code features of the code artifact, and input of the code features to a neural network trained based on a set of code features determined based on respective ones of a plurality of code artifacts and on one or more code review comments associated with each of the plurality of code artifacts. 
In response, Goodsitt is also directed to code review by machine learning and teaches inputting the code portions identified based on labels located in a comments section associated with the code ([0005]) including a plurality of further sections of further code to generate a predication model for a feedback based on the sections ([0007]) where the model is trained on previous sections of code where feedback had been provided ([0023]) and the machine learning model compares the sections with a previous section of a further code with provided feedback (e.g. manual feedback) for generating feedback ([0008]; [0023]). Note that the inputs to a machine learning model (the code portions which becomes code features for a model to understand, received by the model) to process for an output are called features in the existing industry. Therefore the code sections are the set of code features to be inputted to a machine learning  model (neural network).  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

  Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSUN KANG whose telephone number is (571)272-3724. The examiner can normally be reached M-F 10 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/INSUN KANG/Primary Examiner, Art Unit 2193